Case 2:15-cv-00828-DN-DAO Document 1030 Filed 12/07/20 PageID.27390 Page 1 of 4




                                IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH


      UNITED STATES OF AMERICA,                               MEMORANDUM DECISION AND
                                                              ORDER DENYING [964] MOTION
                         Plaintiff,                           FOR RULE 11 SANCTIONS
             v.
                                                              Civil No. 2:15-cv-00828-DN
  RAPOWER-3, LLC; INTERNATIONAL
  AUTOMATED SYSTEMS, INC.; LTB1,                              District Judge David Nuffer
  LLC; R. GREGORY SHEPARD; NELDON
  JOHNSON; and ROGER FREEBORN,

                         Defendants.


             Plaintiff filed a motion for rule 11 sanctions (“Rule 11 Motion”) 1 on the ground that the

  motion to set aside the judgment (“Rule 60 Motion”) 2 filed by Nelson, Snuffer, Dahle and

  Poulsen (“NSDP”), on behalf of Defendants, had “no basis in fact or law.” 3 The Rule 11 Motion

  is DENIED.




  1
    United States' Motion for Rule 11 Sanctions Regarding ECF No. 931, “Rule 60 Motion to Set Aside Judgment
  Against Defendants (Newly Discovered Evidence) (Fraud on the Court),” docket no. 964, filed July 13, 2020; NSDP’s
  Memorandum in Opposition to Plaintiff’s Motion for Sanctions Under FRCP, Rule 11, docket no. 990, filed August
  10, 2020; United States’ Reply on Its Motion for Rule 11 Sanctions Regarding ECF No. 931, “Rule 60 Motion to Set
  Aside Judgment Against Defendants (Newly Discovered Evidence) (Fraud on the Court),” docket no. 1004, filed
  September 4, 2020.
  2
   Rule 60 Motion to Set Aside Judgment Against Defendants (Newly Discovered Evidence) (Fraud on the Court),
  docket no. 931, filed May 26, 2020.
  3
      Rule 11 Motion at 5, 8.
Case 2:15-cv-00828-DN-DAO Document 1030 Filed 12/07/20 PageID.27391 Page 2 of 4




                                                    DISCUSSION

              The court agrees with Plaintiff that the Rule 60 Motion, which was previously denied as

  moot, 4 is, after careful review, without merit. The Rule 60 Motion maintains that, in a Tax Court

  proceeding, the government made certain concessions about the IAS solar technology that are

  irreconcilable with the government’s position about the same technology in the trial in this case. 5

  The Rule 60 Motion also characterizes the testimony of a key government witness at trial here,

  Dr. Thomas Mancini, as contradictory to his testimony in the Tax Court proceeding. 6 The Rule

  60 Motion asserts that this is “newly discovered evidence” under Fed. R. Civ. P. 60(b)(2) and

  evidence of “fraud . . . misrepresentation, or misconduct by an opposing party” under subdivision

  (b)(3). 7

              As Plaintiff has argued, and as the court previously indicated (in addressing largely

  identical arguments made by Glenda Johnson), 8 the alleged concessions and contradictions are

  exaggerated, to say the least. The Rule 60 Motion does not present evidence that “would

  probably produce a different result” in a new trial. 9 Rather, the newly discovered evidence here

  is, at best, merely of an “impeaching” quality, which is insufficient to qualify for relief under



  4
   Memorandum Decision and Order Denying [949] Notice and/or Motion to Withdraw As Counsel for Defendants
  and Denying As Moot [931] Motion to Set Aside Judgment, docket no. 976, filed July 28, 2020.
  5
      Rule 60 Motion at 2-5.
  6
      Id. at 5-8.
  7
      Id. at 1-2.
  8
   Memorandum Decision and Order Granting Turnover Motion; Denying Motion to Strike; Overruling Objection to
  Authentication of Exhibits; and Overruling Objection to Rejection of Reputed Contract (“Turnover Order”) at 43-44,
  docket no. 1007, filed September 15, 2020.
  9
   Zurich N. Am. v. Matrix Serv., Inc., 426 F.3d 1281, 1290 (10th Cir. 2005) (newly discovered evidence under Fed. R.
  Civ. P. 60(b)(2) must be, among other things, material, and such “that a new trial[ ] with the newly discovered evidence
  would probably produce a different result”) (citation omitted).



                                                                                                                        2
Case 2:15-cv-00828-DN-DAO Document 1030 Filed 12/07/20 PageID.27392 Page 3 of 4




  subdivision (b)(2). 10 Also as noted by Plaintiff, subdivision (b)(3) addresses “claims of fraud

  between the parties” rather than “fraud on the court,” 11 which is the issue asserted in the Rule 60

  Motion, 12 and which is addressed under subdivision (d)(3). The latter provision is not cited in the

  Rule 60 Motion.

              Whether addressed under subdivision (b)(3) or (d)(3), the asserted fraud,

  misrepresentation, or misconduct argument fails. Under subdivision (b)(3), “clear and

  convincing proof” is required, 13 and “the challenged behavior must substantially have interfered

  with the aggrieved party’s ability fully and fairly to prepare for and proceed at trial.” 14 Under

  subdivision (d)(3), “only the most egregious conduct, such as bribery of a judge or members of a

  jury, or the fabrication of evidence by a party in which an attorney is implicated will constitute a

  fraud on the court.” 15 No evidence meeting the standard under either subdivision has been

  presented.

              While the Rule 60 Motion clearly falls short, it is not so devoid of factual or legal support

  as to warrant the imposition of sanctions. As a factual matter, the court previously noted that the

  highlighted “excerpts of Dr. Mancini’s testimony in Tax Court as to the technology’s potential

  do seem to be somewhat at odds with his testimony here . . . .” 16 Although “his testimony in the




  10
       Id.
  11
       Id. at 1290-91.
  12
       Rule 60 Motion at 1 (caption).
  13
       Id. (citations and quotation marks omitted).
  14
       Id. at 1290 (citations omitted).
  15
       Id. at 1291.
  16
       Turnover Order at 44.



                                                                                                          3
Case 2:15-cv-00828-DN-DAO Document 1030 Filed 12/07/20 PageID.27393 Page 4 of 4




  two proceedings can be largely, if not entirely, reconciled,” 17 it is understandable that dedicated

  defense counsel and Defendants themselves might see the matter differently. Further, when

  Plaintiff advised NSDP that it would pursue sanctions if the Rule 60 Motion were not withdrawn,

  NSDP attempted to withdraw itself from pursuing the Rule 60 Motion. 18 Particularly in light of

  this procedural history, and “the intent of Rule 11(c)(2)’s safe harbor provision,” 19 it would be

  improper to impose Rule 11 sanctions. Nor do the circumstances justify imposing sanctions

  pursuant to the court’s inherent powers.

                                                        ORDER

             For the foregoing reasons, IT IS HEREBY ORDERED that the Rule 11 Motion 20 is

  DENIED.

             SIGNED December 7, 2020.

                                                         BY THE COURT:




                                                         David Nuffer
                                                         United States District Judge




  17
       Id.
  18
    Notice and/or Motion to Withdraw as Counsel, docket no. 939, filed June 26, 2020 (subsequently renumbered as
  docket no. 949, filed July 6, 2020).
  19
       Peer v. Lewis, 606 F.3d 1306, 1315 (11th Cir. 2010).
  20
     United States' Motion for Rule 11 Sanctions Regarding ECF No. 931, “Rule 60 Motion to Set Aside Judgment
  Against Defendants (Newly Discovered Evidence) (Fraud on the Court),” docket no. 964, filed July 13, 2020.



                                                                                                              4
